UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2189


DWAYNE LAVAUGHN LESTER,

                    Plaintiff - Appellant,

             v.

MARK T. ESPER, Secretary, United States Department of Defense; DEFENSE
INFORMATION SYSTEMS AGENCY (DISA); OFFICE OF THE INSPECTOR
GENERAL; CINDY YOUR; ALAN LYNN, Director; JANG SUH, IG Inspector;
NANCY SOLOMON, IG Inspector; ROBERT KNUTTI, Visual Information Chief;
KATHERINE LLOYD, (DISA),

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-03749-CCB)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne Lavaughn Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwayne Lavaughn Lester seeks to appeal the district court’s orders granting

Defendants’ motion to dismiss for lack of subject matter jurisdiction Lester’s civil action

against them, and subsequently denying Lester’s Fed. R. Civ. P. 59(e) motion. We dismiss

the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order denying Lester’s Rule 59(e) motion on August

20, 2019. Lester filed his notice of appeal on October 24, 2019. Because Lester failed to

file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2